By the Court,

Sanford, J.
The defendant was indicted in the county of Riley, under the provisions of the so-called “ Dram Shop Act,” the charge being, selling liquors without a license. The body of the indictment reads as follows: “The jurors of the grand jury of the county of Riley and state of Kansas impanneled, sworn and charged to inquire of offenses committed within the said county of Riley in the said state of Kansas, in the name and by the authority of the state of Kansas, upon their oaths do present and find that Adelbert Muntz, at Ogden in the county of Riley, aforesaid, on 'the 27th day of August, A. D. 1863, in the possession of him the said Adelbert Muntz, then situate, to-wit: in a certain stone building, then and there used and occupied by the said Adelbert Muntz as a grocery and dwelling house, did sell to one Greo. C. Bisbee, then and there being, spirituous and intoxicating liquors,” &c. The defendant moved to quash the indictment for the following reasons, to-wit: 1st. There is no sufficient description of the place where the liquor was sold. 2d. There is no suf*386ficient allegation of a sale, to-wifc: no price alleged. 3d. No sufficient venue, éth. That the grand jury had no legal authority to inquire into the offense charged. 5th. The indictment is indefinite and uncertain as to the offense charged. The court below sustained the motion and quashed the indictment.
The record failed to show upon what specific ground such action was based, and it therefore becomes necessary to notice all the grounds set up in the motion, and first as to the description of the place where the liquor was sold. The substance of the allegations in this regard is that the offense was committed at Ogden in the county of Riley, in a stone building used and occupied by the defendant as a grocery and dwelling house at the time of the sale. It seems to us that this description is sufficiently explicit to identify the place where the sale was made, beyond a doubt. Indeed it would hardly be possible that a mistake could occur in this respect, if these allegations were sustained by the proof. Such certainly is all that tbe law requires, and therefore we have no hesitation in holding that the court erred in sustaining the motion to quash upon the first ground.
2d, The second objection is that tbe indictment alleged no price at which the liquor was sold. The allegation is, that the liquor was sold by the defendant, &c., and under it all necessary and relevant proof in regard to the sale could be introduced. A sale of necessity, implies a consideration or price. What need then to state the price as an independent proposition ? In our opinion neither reason nor authority will require it.
3d. As to the venue, the objection here is that the indictment does not allege that the offense was committed in the state of Nansas. This has no foundation in fact, as will appear at a glance. In the body of the indictment the venue is explicitly stated, both county and state being set out. Such being the case, a subsequent reference to *387the place, as “ at Ogden in the county of Biley, aforesaid,” is sufficient.
4th. In support of this ground of objection it is claimed by the defendant’s counsel, that, as the indictment does not show on its face that the prosecution was for a second offense, the District Court could have no jurisdiction, such cases being cognizable by justices of the peace under the provisions of the act referred to, and therefore it was incompetent for the grand jury to make the presentment. It is true that the 14th section of the “Dram Shop Act” confers upon justices of the peace the authority to hear and determine cases arising under the provisions of the preceding sections, or they may bind over to the District Court, the only limit being as to the amount of the fine they can impose on a defendant. But it will be observed that the jurisdiction thus conferred upon justices, is not exclusive in terms, nor are there any words used in any section of the act which would seem to require any such construction. On the contrary, it was the evident intention of the legislature to provide a summary mode of punishment for offenses under the act, by inserting the 14th section. This mode could be adopted by the prosecutor or he could proceed — as he might have done had this 14th section never been passed — by indictment in the District Court. But if there were any doubt of the correctness of this position the provisions of section 297 of the “ Crimes Act,” apply to cases of this nature and would justify this presentment by the grand jury.
Section 297 : “ Whenever a fine, penalty or forfeiture is or may be inflicted by any statute of this “ territory for any offense, the same may be recovered by indictment (except as in the next section provided,) notwithstanding another or different remedy for the recovery of the same may be specified in the act imposing the fine, penalty or forfeiture. Provided that in all cases, the fine, penalty of forfeiture shall go to the territory, county,- corporation, *388person or persons, to whom the act imposing the same de.clarés it shall accrue.”
The exception has reference to assaults and batteries.
The language of this section is plain and unmistakable, and we think comment is unnecessary.
5th. In regard to the fifth objection we will only remark that the, indictment when tested by the rules laid down in Criminal Code, is sufficient to sustain a conviction and judgment thereon.
The judgment of the District Court is reversed and cause remanded for further proceedings.
All the justices concurring.